Citation Nr: 1605526	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to October 31, 2014, and to a rating in excess of 10 percent therefor on and after October 31, 2014.

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the right shoulder prior to October 31, 2014, and in excess of 30 percent therefor on and after October 31, 2014.  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 1946.  

The issue of the rating to be assigned for bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.   

By that same rating decision, the RO also denied the Veteran's entitlement to service connection for back and right shoulder disorders.  But, while his appeal therefor was pending, the VA's Appeals Management Center by its rating decision of August 2013 granted service connection for each such disorder, thereby removing each such issue from the Board's appellate jurisdiction.  

The issue of the Veteran's entitlement to higher ratings for bilateral hearing loss and the issue of his entitlement to a total disability rating for compensation based on individual unemployability were most recently before the Board in October 2013, when they were remanded for additional actions.  While the case remained in remand status, the RO by its rating decision in January 2015 granted TDIU entitlement, thereby removing that matter from the Board's appellate jurisdiction.  

Thereafter, and for reasons unknown to the Board at this time, the RO seemingly placed in appellate status the issue of entitlement to initial or increased ratings for osteoarthritis of the right shoulder.  That issue is herein REMANDED to the Agency of Original Jurisdiction (AOJ) and is further addressed in the REMAND portion of this document.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20 900(c) (2015).  38 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 31, 2014, audiometric testing was undertaken on five separate occasions, and results obtained on four of five of those tests were inconsistent with the rating criteria for the assignment of a compensable schedular evaluation.  

2.  On and after October 31, 2014, not more than level V hearing of the right ear and level II hearing of the left ear, based on the presence of an exceptional pattern of hearing impairment involving only the right ear, is shown.  

3.  The schedular criteria encompass all of the manifestations and symptomatology associated with the Veteran's service-connected bilateral hearing loss both prior to October 31, 2014, and on and after that date.  


CONCLUSIONS OF LAW

1.  Prior to October 31, 2014, the criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

2.  On and after October 31, 2014, the criteria for the assignment of a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  This appeal arises from the Veteran's claim for increase received by VA in July 2009, and the Veteran was advised in writing of the information and evidence needed to substantiate that claim by the RO's letter of August 2009, following which such claim was initially adjudicated by RO action in February 2010.  On that basis, and in the absence of any allegation of prejudice as to the content or timing of the notice provided, the Board finds that the duty to notify has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Of record are service treatment records, as well as examination and treatment records compiled by VA and non-VA sources following the Veteran's separation from service and the Veteran's own statements.  The Veteran has not made the RO/AOJ or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The record indicates that the Veteran has been afforded multiple VA audiological examinations in order to assess the nature and severity of the disorder in question.  Additional testing was conducted during the course of VA fee-basis treatment and as part of private audiological care obtained by the Veteran.  Findings therefrom are consistent, except for audiometric testing conducted in October 2012, which while warranting a 10 percent evaluation, were contrary to testing in June and July 2013, which demonstrated entitlement to not more than a 0 percent rating under pertinent criteria.  Aside from that discrepancy, the findings from VA and private testing of the Veteran's auditory acuity are comprehensive in scope and obtained through established protocols and, thus, are found to be sufficient for fair and equitable rating of the disability at issue.  For these reasons, remand for an additional VA examination or opinion is not deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations. 

Claim Analysis

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in a condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The record reflects that service connection for bilateral hearing loss ear was established by RO action in November 2009, at which time a 0 percent rating was assigned under DC 6100 from March 2006.  In July 2009, the Veteran submitted a claim for increase, the denial of which forms the basis of the instant appeal.  

In testimony offered by the Veteran and his spouse at a videoconference hearing before the Board in October 2012 and supplemented by written statements from each, it is alleged that there has been a progressive worsening of his ability to hear and that he is able to hear very little when situated in a crowd.  He further indicates that he must raise the volume of the television to a level painful to others in order to be able to understand what is being said.  Also, he acknowledges his embarrassment in asking others to repeat themselves when speaking with him.  

Applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85. Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII to ascertain the level of hearing impairment. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if pure tone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.87, DC 6100.  

VA audiometric testing conducted in November 2009 disclosed level I hearing of the right ear and level II hearing of the left ear, warranting but a 0 percent evaluation under DC 6100.  Testing in October 2012 revealed under the usual rating criteria level II hearing of the right ear and level IV hearing of the left ear; under the criteria for exceptional hearing impairment, applicable in this instance, level IV hearing on the right and level V hearing on the left was demonstrated.  Under either scenario with respect to the October 2012 findings, a 10 percent rating, but none greater, is potentially for assignment, but further testing of the Veteran's auditory acuity in June 2013 and July 2013 disclosed findings inconsistent with the criteria for the assignment of a compensable rating under DC 6100 under the usual or exceptional criteria, as applicable.  Additional VA examination in August 2014 revealed level I hearing in both ears, and it was not until a VA examination on October 31, 2014, that levels V and II hearing were noted of the right and left ears, respectively, based on an exceptional impairment of auditory acuity as to only the right ear.  

For the period prior to October 31, 2014, a preponderance of the evidence is against entitlement to a compensable evaluation.  The only audiometric testing indicating otherwise was conducted in October 2012, which was followed just several months later by testing wholly inconsistent with entitlement to a compensable schedular evaluation.  That fact is found by the Board to be significant.  It, too, is noted that the record includes medical opinion evidence from the VA examiner in July 2013, who is shown to be a Doctor of Audiology and the Chief of the VA's Audiology and Speech Pathology Clinic.  Therein, in pertinent part, the VA examiner determined that the pure tone thresholds obtained in 2009 and 2013 were in good agreement and, in fact, in better agreement than those in 2012, such as to warrant more weight being given to the 2009 and 2013 results in assessing the Veteran's bilateral hearing loss.  As for speech recognition testing, the VA audiologist noted that a difference of 30 percent in scores was needed to state that there was a significant difference in results among tests scores and using that measure, no significant difference was seen among the test scores in 2009, 2012, and 2013.  

In terms of the period on and after October 31, 2014, the only testing performed, that undertaken during the course of a VA audiological examination of the same date, disclosed findings inconsistent with entitlement to more than a 10 percent rating under DC 6100.  As all pertinent puretone thresholds of the right ear were at 55 or more decibels, level V hearing of the right ear was identified.  Regarding the left ear, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not indicated, and, as such, level II hearing of the left ear was found to be present.  On that basis, not more than a 10 percent rating is for assignment, and the record does not otherwise demonstrate audiometric findings warranting assignment of a rating in excess of 10 percent at any point on or after October 31, 2014.  

The Board has considered the Veteran's statements regarding the increasing severity of his hearing impairment which are probative and not incredible, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The audiological data presented do not permit the assignment of a compensable schedular at any point in time prior to October 31, 2014, or in excess of 10 percent on and after that date.  To that extent, the allegations of an increased level of severity are not corroborated. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluations of record contain some findings relevant to the impact of the Veteran's hearing on his daily and occupational life, although this was not accomplished fully on each VA examination undertaken.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and, therefore, will proceed with the decision.  See Vazquez-Flores v. Shinseki, 580 F.3d at 1280. 

The Board has also considered whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The rating criteria contemplate pure tone thresholds and an ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are primarily those of decreased hearing acuity and difficulty in understanding others or the television, as well as the resulting embarrassment in asking others to repeat themselves during conversations, and are encompassed by the schedular rating criteria.  His use of one or more hearing aids is noted, but there is no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria and the evidence as a whole fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of the disorder in question, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of an extraschedular rating. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As a preponderance of the evidence is against the Veteran's claim, his appeal for increased ratings for bilateral hearing loss must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see Fenderson, supra; see also, Ortiz v. Principi, 274 F.3d 136 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

A compensable rating for bilateral hearing loss for the period prior to October 31, 2014, is denied.  

A rating in excess of 10 percent for bilateral hearing loss on and after October 31, 2014, is denied.  


REMAND

As indicated in the Introduction above, the issue of the Veteran's entitlement to service connection for a right shoulder disorder that was previously before the Board was removed from the Board's appellate jurisdiction when the VA's Appeals Management Center by its rating decision of August 2013 granted service connection therefor.  The issue of the Veteran's entitlement to initial or increased ratings for that right shoulder disorder has not been properly developed or certified to the Board for appellate review at this time and must be remanded to the AOJ for clarification of the basis upon which that question was made a part of the instant appeal and to facilitate further actions, as needed.  

Following entry of the rating decision in August 2013, it is unclear on what basis the AOJ or RO included the issue pertaining to higher ratings for the Veteran's right shoulder disorder in its supplemental statement of the case (SSOC) of January 2015 and, interestingly, the only adjudicative action referenced therein was the Board's October 2013 remand.  It is significant that the Board did not address directly or indirectly any question as to the ratings for assignment for the right shoulder in its October 2013 remand or even refer that matter for further development and adjudication.  The SSOC of January 2015 indicates that the RO granted the Veteran's request for an increased evaluation in his service-connected osteoarthritis, right shoulder, but without identifying the underlying notice of disagreement or claim for increase, inferred or otherwise, and its date of receipt by VA.  

The Board notes that in seeking a TDIU, the Veteran referenced in his April 2014 statement to VA that his right shoulder as well as other disabilities had prompted him to close his general contracting business in or about 2008.  But, even if the RO inferred that any such statement raised a notice of disagreement with the initial ratings assigned in August 2013 or a claim for increase, such was not followed by actions for compliance with the duties to notify and assist specific to that issue, or, as applicable, initial adjudication of a claim for increase or issuance of a statement of the case.  Cf. 38 C.F.R. §§ 3.103, 3.159, 19.29, 19.31 (2015).  

Accordingly, this issue is REMANDED for the following actions:

Clarify on what basis the issue of the Veteran's entitlement to higher ratings for right shoulder osteoarthritis was included in the SSOC of January 2015, and such should be followed by any and all indicated actions, to include, as applicable, compliance with the duties to notify and assist specific to that issue, adjudication, receipt of a notice of disagreement, issuance of a statement of the case, notice as to the requirements for the perfection of an appeal, and timely receipt by VA of a substantive appeal.  Thereafter, if indicated, return the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


